PEB OUBIAM.
The case was disposed of in the court below ■upon the assumption that the representations made in January were repeated in March. The judge, in his charge to the jury, assumed that to be the fact. If he was in error, the appellants should have had the correction made at the time. As this was not done, the .general term was justified in regarding that as the fact. If such *144was the fact, then the fraud was clearly made out, for the vendees were then indebted beyond the amount represented; and the verdict cannot be disturbed. Judgment affirmed.